          Case 3:18-cv-00358-WHA Document 135 Filed 02/06/20 Page 1 of 4



 1 Michael T. Pieja (CA Bar No. 250351)
   Alan E. Littmann (pro hac vice)
 2 Jennifer Greenblatt (pro hac vice)

 3 Doug Winnard (CA Bar No. 275420)
   Andrew J. Rima (pro hac vice)
 4 Emma C. Ross (pro hac vice)
   Lauren Abendshien (pro hac vice)
 5 GOLDMAN ISMAIL TOMASELLI
   BRENNAN & BAUM LLP
 6
   200 S. Wacker Dr., 22nd Floor
 7 Chicago, IL 60606
   Tel: (312) 681-6000
 8 Fax: (312) 881-5191
   mpieja@goldmanismail.com
 9 alittmann@goldmanismail.com
   jgreenblatt@goldmanismail.com
10
   dwinnard@goldmanismail.com
11 arima@goldmanismail.com
   eross@goldmanismail.com
12 labendshien@goldmanismail.com

13 Attorneys for Defendant Apple Inc.

14 (Additional counsel listed in signature block)

15                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
16
                                       SAN FRANCISCO DIVISION
17
     UNILOC USA, INC., et al.,                      Case No.   3:18-cv-00358-WHA
18
                    Plaintiffs,                     DEFENDANT APPLE INC.’S NOTICE OF
19                                                  COMPLIANCE WITH COURT ORDER [134]
            v.                                      REGARDING DEFENDANT’S
20                                                  ADMINISTRATIVE MOTION TO SEAL [128]
     APPLE INC.,
21
                    Defendant.
22

23

24

25

26

27

28

     APPLE’S NOTICE OF COMPLIANCE                   i                    CASE NO. 3:18-CV-000358-WHA
          Case 3:18-cv-00358-WHA Document 135 Filed 02/06/20 Page 2 of 4



 1          This Court's January 30, 2020 Order (Dkt. No. 134) granted in part and denied in part
 2 Defendant Apple Inc.’s Administrative Motion to Seal portions of its request for jurisdictional

 3 discovery and exhibits thereto (Dkt. No. 128). In its Order, the Court granted the motion to seal

 4 only as to the dollar amounts specified on page 139, lines 17 and 20, of Exhibit C to Apple’s

 5 discovery request. PLEASE TAKE NOTICE that, in conformance with the Court’s January 30

 6 Order and pursuant to N.D. Cal. L. R. 79-5(f)(3), Apple hereby respectfully submits an unredacted

 7 version of its discovery request, and a version of Exhibit C to that request with only the dollar

 8 amounts specified on page 139, lines 17 and 20, redacted.

 9

10 DATED: February 6, 2020                     Respectfully submitted,

11
                                                 /s/ Michael T. Pieja
12                                             Michael T. Pieja (CA Bar No. 250351)
                                               Alan E. Littmann (pro hac vice)
13                                             Jennifer Greenblatt (pro hac vice)
                                               Doug Winnard (CA Bar No. 275420)
14
                                               Andrew J. Rima (pro hac vice)
15                                             Emma C. Ross (pro hac vice)
                                               Lauren Abendshien (pro hac vice)
16                                             GOLDMAN ISMAIL TOMASELLI
                                               BRENNAN & BAUM LLP
17                                             200 S. Wacker Dr., 22nd Floor
                                               Chicago, IL 60606
18
                                               Tel: (312) 681-6000
19                                             Fax: (312) 881-5191
                                               mpieja@goldmanismail.com
20                                             alittmann@goldmanismail.com
                                               jgreenblatt@goldmanismail.com
21                                             dwinnard@goldmanismail.com
22                                             arima@goldmanismail.com
                                               eross@goldmanismail.com
23                                             labendshien@goldmanismail.com

24                                             Kenneth Baum (CA Bar No. 250719)
                                               GOLDMAN ISMAIL TOMASELLI
25                                             BRENNAN & BAUM LLP
                                               429 Santa Monica Boulevard, Suite 710
26
                                               Santa Monica, CA 90401
27                                             Tel: (310) 576-6900
                                               Fax: (310) 382-9974
28                                             kbaum@goldmanismail.com

     APPLE’S NOTICE OF COMPLIANCE                   1                        CASE NO. 3:18-CV-00358-WHA
          Case 3:18-cv-00358-WHA Document 135 Filed 02/06/20 Page 3 of 4



 1
                                         Attorneys for Defendant Apple Inc.
 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     APPLE’S NOTICE OF COMPLIANCE            2                          CASE NO. 3:18-CV-00358-WHA
          Case 3:18-cv-00358-WHA Document 135 Filed 02/06/20 Page 4 of 4



 1                                       PROOF OF SERVICE
 2          The undersigned hereby certifies that a true and correct copy of DEFENDANT APPLE
 3 INC.’S NOTICE OF COMPLIANCE WITH COURT ORDER [134] REGARDING

 4 DEFENDANT’S ADMINISTRATIVE MOTION TO SEAL [128] has been served on February

 5 6, 2020, to all counsel of record who are deemed to have consented to electronic service.

 6

 7
                                                         /s/ Michael T. Pieja
 8
                                                         Michael T. Pieja (CA Bar No. 250351)
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     APPLE’S NOTICE OF COMPLIANCE                    3                          CASE NO. 3:18-CV-00358-WHA
